J-S20013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

FIRST NATIONAL BANK OF OMAHA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

RENEE S. JONES

                                                      No. 970 WDA 2015


                     Appeal from the Order March 27, 2015
              In the Court of Common Pleas of Allegheny County
                     Civil Division at No(s): AR-13-001681


BEFORE: PANELLA, J., OLSON, J., and PLATT, J.*

JUDGMENT ORDER BY PANELLA, J.                              FILED MAY 3, 2016

        Appellant, First National Bank of Omaha (“FNBO”), purports to appeal

from the May 20, 2015 order that denied reconsideration of the March 27,

2015 order that sustained Appellee, Renee S. Jones’s, preliminary objections

to FNBO’s third amended complaint with prejudice. However, as FNBO

concedes, the May 20, 2015 order denying reconsideration was not a final,

appealable order. See Appellant’s Brief, at 7.

        In an effort to preserve our jurisdiction to hear this appeal, FNBO

argues that the May 20 order has two components: the denial of

reconsideration, and the determination that the March 27 order was a final


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S20013-16


order. While FNBO makes a creative and valiant argument, we cannot agree,

and therefore quash the appeal as untimely.

      Where, as here, there are only two parties, an order sustaining

preliminary objections with prejudice against the entire complaint is a final,

appealable order. See McKinney v. State Farm Mut. Auto Ins. Co., 441

A.2d 1252, at n.1 (Pa. Super. 1982). Once a final order or judgment is

entered, an appeal must be filed within 30 days.      Witherspoon v. Wal-

Mart Stores, Inc., 814 A.2d 1222 (Pa. Super. 2002). In order to preserve

the jurisdiction of this Court, an appeal must be filed within 30 days of the

date that the trial court clerk enters a notation in the docket that notice of

the order was given to the parties. See PNC Bank, N.A. v. Unknown

Heirs, 929 A.2d 219, 226 (Pa. Super. 2007). The filing of a motion for

reconsideration of a final order does not toll the 30 day period; the trial

court must expressly grant reconsideration within 30 days to the toll the

appeal period. See id.

      Here, FNBO filed its motion for reconsideration and requested an

argument date of May 1, 2015, outside the 30 day appeal period. Thus,

when the trial court heard the argument, it properly noted that it was

without jurisdiction to grant reconsideration. See id. FNBO’s argument that

the March 27 order was not final until the trial court observed that it was

final is simply untrue as a matter of law. Furthermore, FNBO’s argument that

its second amended complaint was still operative as it did not have


                                    -2-
J-S20013-16


authorization to file the third amended complaint is belied by the record. As

just one example of the circumstances evident from the record, Jones did

not object to the filing of the third amended complaint on grounds that FNBO

did not have authority to file it. We therefore conclude that we lack

jurisdiction to entertain this appeal and quash.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/3/2016




                                     -3-